April 10, 2007 Board of Directors Nationwide Life Insurance Company One Nationwide Plaza Columbus, Ohio 43215 Re:Guaranteed Term Options Nationwide Life Insurance Company SEC File No. 333-133163 Ladies and Gentlemen: I am furnishing this opinion in connection with the registration, under the Securities Act of 1933, as amended, of Guaranteed Term Options (GTOs) that Nationwide Life Insurance Company (Nationwide) continuously offers and sells.I have examined Post-effective Amendment No. 8 to the Registration Statement on Form S-1, and related documents, and I have reviewed the questions of law I considered necessary and appropriate.On the basis of this examination and review, it is my opinion that: 1. Nationwide is a corporation duly organized and validly existing as a stock life insurance company under the laws of the State of Ohio, and is duly authorized by the Insurance Department of the State of Ohio to issue the GTOs. 2. Nationwide has filed the form of the GTO contract in the states where it is eligible for approval.Upon issuance, the GTO contract will be a valid and binding obligation of Nationwide. I hereby consent to the use of this opinion as an exhibit to this registration statement. Sincerely, /s/ W. Michael Stobart W. Michael Stobart Managing Counsel Nationwide Life Insurance Company
